                                1     RIVERA HEWITT PAUL LLP
                                      WENDY MOTOOKA, SBN 233589
                                2     11341 Gold Express Drive, Suite 160
                                      Gold River, California 95670
                                3     Tel: 916-922-1200 Fax: 916 922-1303
                                      Email: wmotooka@rhplawyers.com
                                4
                                      Attorneys for Defendant CORY STEWART
                                5

                                6     Christopher Lull (Pro Per)
                                      8633 Antelope North Rd.
                                7     Antelope Ca 95843
                                      916-826-4815
                                8

                                9

                             10                                       UNITED STATES DISTRICT COURT
                             11                                    EASTERN DISTRICT OF CALIFORNIA
                             12

                             13       CHRISTOPHER LULL,                                 Case No.: 2:17-cv-01211 TLN EFB PS
                             14                          Plaintiff,
                                                                                        STIPULATION   TO   MODIFY    THE
                             15               vs.                                       SCHEDULING ORDER TO EXTEND THE
                                                                                        TIME TO HEAR DISPOSITIVE MOTIONS
                             16       COUNTY OF SACRAMENTO, CORY                        AND TO VACATE THE TRIAL DATE AND
                                      STEWART, MICHAEL DOANE, AND                       RELATED DATES; [PROPOSED] ORDER
                             17       DOES 1 to 100,                                    THEREON
                             18                          Defendants.
                             19

                             20               WHEREAS this case commenced on June 9, 2017, and included a Fourth Amendment
                             21       cause of action for false arrest (unreasonable seizure);
                             22               WHEREAS the Court dismissed the Fourth Amendment cause of action without leave to
                             23       amend on March 30, 2018 (Docs. 15 & 21);
                             24               WHEREAS the Court entered a Scheduling Order on May 3, 2019, which set October 19,
                             25       2020 as the trial date, and May 20, 2020 as the date by which dispositive motions must be
                             26       completed (Doc. 41);
                             27       /////
                             28
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670            STIPULATION TO MODIFY SCHEDULING ORDER
         (916) 922-1200
                                      Case No. 2:17-cv-01211 TLN EFB
                                                                                        1
                                1             WHEREAS on December 6, 2019, plaintiff CHRISTOPHER LULL moved for
                                2     reconsideration of the dismissal of his Fourth Amendment claim (Doc. 49);
                                3             WHEREAS the Court entertained this motion, requested additional briefing, and the
                                4     motion remains under submission as of the date of this Stipulation (Doc. 55);
                                5             WHEREAS defendant CORY STEWART intends to file a motion for summary judgment,
                                6     which would be due no later than mid-April 2020 under the current Scheduling Order;
                                7             WHEREAS the scope of the issues for defendant’s dispositive motion will remain
                                8     uncertain until the Magistrate Judge issues Findings & Recommendations on the pending motion
                                9     for reconsideration, and the District Judge reviews them;
                             10               WHEREAS the parties believe that judicial economy, docket management, and
                             11       conservation of the parties’ resources would be best served by vacating the trial date and
                             12       modifying the Scheduling Order to allow the parties two months to prepare dispositive motions
                             13       once the motion for reconsideration has been decided;
                             14               THEREFORE, the parties hereby stipulate, by and through their counsel of record, as
                             15       follows:
                             16               1.     That the current Scheduling Order be modified to extend the time to hear
                             17       dispositive motions to 90 days after the District Judge rules on the pending motion for
                             18       reconsideration; and
                             19               2.     That the trial date and related dates be vacated, to be re-set as appropriate
                             20       following the Court’s ruling on the dispositive motions;
                             21               IT IS SO STIPULATED AND REQUESTED BY THE PARTIES.
                             22

                             23       DATE: March 16, 2020                         RIVERA HEWITT PAUL LLP
                             24
                                                                                   /s/ Wendy Motooka
                             25                                                    WENDY MOTOOKA
                             26                                                    Attorneys for Defendant CORY STEWART

                             27       /////

                             28
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670            STIPULATION TO MODIFY SCHEDULING ORDER
         (916) 922-1200
                                      Case No. 2:17-cv-01211 TLN EFB
                                                                                      2
                                1     DATE: March 16, 2020                          /s/ Christopher Lull (as authorized on 3/16/2020)
                                                                                    CHRISTOPHER LULL (Pro Per)
                                2
                                                                           [PROPOSED] ORDER
                                3
                                             After considering the Stipulation by and between the parties through their counsel of
                                4
                                      record, and good cause appearing, IT IS HEREBY ORDERED THAT:
                                5
                                             1.      The Scheduling Order entered on May 3, 2019 is hereby modified as follows:
                                6
                                                     a.      The time to hear dispositive motions shall be extended to 90 days after the
                                7
                                      District Judge rules on the pending motion for reconsideration (Doc. 49);
                                8
                                                     b.      The trial date of October 19, 2020 and all related dates are VACATED, to
                                9
                                      be re-set as appropriate following the Court’s ruling on all dispositive motions.
                             10
                                             IT IS SO ORDERED.
                             11
                                      DATED: March 27, 2020.
                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160
      Gold River, CA 95670            STIPULATION TO MODIFY SCHEDULING ORDER
         (916) 922-1200
                                      Case No. 2:17-cv-01211 TLN EFB
                                                                                       3
